                         ININTHE
                              HE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION

                                        No: 4:15-CR-37-BR


 UNITED STATES OF AMERICA                             )
                                                      )
                 v.                                   )                  ORDER
                                                      )
 SHERRY D. WILLIAMS,                                  )
                                                      )
                       Defendant.                     )

        This matter is before the court on Defendant's motion to obtain a copy of her plea agreement.

[DE-100]. Counsel for Defendant has informed the court that he will provide a copy ofthe requested

document to his client in conformity with the policy of the Bureau of Prisons, which protects

sensitive information from potential misuse by other inmates. Accordingly, the motion is denied as

moot.

        SO ORDERED, this _!l: day of November 2018.




                                              Ro!B~
                                              United States Magistrate Judge
